Citation Nr: 0124797	
Decision Date: 10/17/01    Archive Date: 10/23/01

DOCKET NO.  00-24 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether new and material evidence has been submitted to 
reopen of a claim of entitlement to service connection for a 
back disorder.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.G. Masterson, Associate Counsel




INTRODUCTION

The veteran had active service from December 1961 until 
December 1964.  This matter comes before the Board of 
Veterans Appeals (BVA or Board) on appeal from a May 2000 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office in Detroit, Michigan (RO), which denied the 
benefit sought on appeal.

FINDINGS OF FACT

1.  An unappealed October 1990 rating decision denied service 
connection for a back disorder.

2.  The evidence associated with the claims file subsequent 
to the October 1990 rating decision is cumulative and 
redundant of evidence previously of record, and does not bear 
substantially upon the specific matter under consideration, 
such that it must not be considered to decide fairly the 
merits of the claim for service connection for a back 
disorder.


CONCLUSION OF LAW

1.  The October 1990 rating decision that denied service 
connection for a back disorder is final.  38 U.S.C.A. § 7105 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1103 (2001).

2.  New and material evidence has not been presented to 
reopen the claim for service connection for a back disorder.  
38 U.S.C.A. § 5103, 5103A, 5108 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.156 (2001); 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

This appeal arises out of the veteran's claim of entitlement 
for service connection for a back disorder, which the veteran 
claims was manifested during service.

At the outset, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  This law redefines the obligations of VA 
with respect to the duty to assist and includes an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  See 38 
U.S.C.A. §§ 5103, 5103A (West Supp. 2001); 66 Fed. Reg. 
45,630 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159).  

While the VCAA does not serve as a basis to reopen a claim 
(unless new and material evidence is presented), the law does 
include an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board finds that the RO has informed 
the veteran of the evidence needed to reopen his claim and to 
establish service connection, as set forth in the rating 
decision, a Statement of the Case, and a Supplement Statement 
of the Case dated in October 2000.  Moreover, the Board notes 
that the RO considered the provisions of the VCAA in a May 
2001 Supplemental Statement of the Case.  In addition, it 
appears that all known relevant evidence has been obtained.  
As such, the Board will proceed with appellate review.

A review of the claims file reveals that a rating decision 
dated January 1983 initially denied the claim for service 
connection for a back disorder.  The Board upheld this denial 
in an April 1984 decision.  See 38 U.S.C.A. § 7104 (West 1991 
& Supp. 2001). The basis of the BVA's April 1984 denial was 
that "[t]he initial clinical evidence of osteoarthritis, 
approximately 18 years after the veteran's discharge from 
service, is too far remote from the time of the veteran's 
military service to show an association with active duty."  
The Board also described the veteran's two episodes of back 
pain during service as acute and transitory in nature, with 
no residuals.  That BVA decision is a final decision.  See 38 
U.S.C.A. §§  7103(a), 7104(b) (West 1991 & Supp. 2001).  

In September 1988, the RO received the veteran's request to 
reopen his claim.  In a rating decision dated October 1990, 
the RO continued the denial of service connection for a back 
disorder.  The veteran was advised of this decision and of 
his appellate rights, but did not appeal.  The veteran 
requested to reopen his claim again in December 1999, and the 
RO denied the claim in May 2000.  

According to the law, if new and material evidence is 
presented or secured with respect to a claim that has been 
finally disallowed, the claim shall be reopened and reviewed.  
See 38 U.S.C.A. § 5108.  When a veteran seeks to reopen a 
final decision, the first inquiry is whether the evidence 
presented or secured since the last final disallowance of the 
claim is "new and material."  Under 38 C.F.R. § 3.156(a), 
new and material evidence is defined as evidence not 
previously submitted, which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Board notes that the definition 
of "new and material evidence," as set forth in 38 C.F.R. 
§  3.156(a), was recently amended.  See 66 Fed. Reg. 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. §  
3.156(a)).  However, that new definition is only applicable 
for claims to reopen that were received on or after August 
29, 2001, and as such, is not applicable in the present case.   

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  See 
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously disallowed 
claim, it must be both new and material.  If the evidence is 
new, but not material, the inquiry ends, and the claim cannot 
be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).  If it is determined that new and material evidence 
has been submitted, the claim must be reopened.  The VA may 
then proceed to evaluate the merits of the claim on the basis 
of all evidence of record, but only after ensuring that the 
duty to assist the claimant in developing the facts necessary 
for his or her claim has been satisfied.  

In the present case, throughout the history of the appeal, 
the veteran has maintained that he has had chronic low back 
pain since an injury he sustained during service.  Generally, 
service connection will be granted for a disability resulting 
from disease or injury incurred in the line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in active military service.  See 38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  In addition, certain 
chronic diseases, such as arthritis, may be presumed to have 
been incurred in service, if they become manifest to a 
compensable degree within one year after separation from 
service.  See 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b).

Evidence present at the time of the April 1984 BVA decision 
included the veteran's service medical records, VA medical 
records dated from August 1982 to December 1982, and a 
December 1982 VA examination.  Service entrance physical 
examination results dated November 1961 were negative for a 
back disorder.  Service medical records indicate that the 
veteran hurt his low back lifting in December 1962, and the 
veteran was diagnosed with low back strain.  The veteran also 
reported that he hurt his back while on a bayonet course in 
May 1963, and examination results were negative.  Separation 
examination results dated October 1964 were negative for a 
back disorder.  VA medical records indicated osteoarthritic 
changes in the lower lumbar spine.  Specifically, a December 
1982 VA examination shows the veteran was diagnosed with 
osteoarthritis in his low back. 

Since the time of the Board's April 1984 decision, additional 
evidence has been associated with the claims file.  This 
evidence includes statements from the veteran which reiterate 
his contentions that were present in the record at the time 
of the initial decision in January 1983.  Also associated 
with the file are VA medical records dated from July 1980 to 
September 1992, and private medical records dated from August 
1984 through August 2000.  The veteran also submitted a 
Social Security Administration decision dated March 1992 
regarding benefits. 

In the present case, there is no dispute that the veteran 
currently has a back disorder. For example, a VA examination 
dated May 2000 noted that the veteran suffered from low back 
pain; a June 2000 report from Jeyakumar Kandaraj, M.D. 
indicated that the veteran suffers from chronic lumbar spinal 
pain of multifactorial etiology, including discogenic and 
degenerative facet joint arthritis; and a June 2000 report 
from Dickinson County Memorial Hospital indicated that the 
veteran had degenerative changes in his back, with disc 
bulging at L4-5.  That a current back disorder is present is 
a fact that has been acknowledged in the previous 
adjudications of the veteran's claim.

Therefore, the question on appeal involves whether the 
veteran's current low back disorder is related to the 
veteran's service and the back complaints manifested therein.  
As such, significant evidence to reopen the claim would 
include medical evidence that offered an opinion that a 
current disorder had a nexus or relationship to service.  
Although the additional evidence submitted documents a 
history of chronic low back pain, none of the evidence 
submitted shows a specific nexus between the veteran's 
service and his current low back pain.  Simply put, what has 
been missing in the prior adjudications, and continues to be 
missing, is medical evidence which demonstrates that a 
current back disorder is in some way related to the veteran's 
service.  Therefore, since the additional evidence associated 
with the claims file contains no medical opinion that any 
currently diagnosed back disorder has a nexus or relationship 
to service, while it may be new, it is not material.

Based on the foregoing, the Board concludes new and material 
evidence has not been submitted to reopen the previously 
denied claim for service connection for a back disorder.  
Accordingly, service connection for a back disorder remains 
denied.



ORDER

New and material evidence not having been submitted to reopen 
the claim for service connection for a back disorder, service 
connection for a back disorder is denied.



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals



 

